DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 36-38 objected to because of the following informalities:  improper form because it depends from cancelled claim OR because it does not refer to a preceding claim.  See MPEP § 608.01(n).  For the purpose of this Office action said claims have been treated as if depending from claim 35.  Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-21, 23, 27-29, 31-36, and 39 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by EP-2641483-A1 (hereinafter Dietmar) -- machine translation relied upon.
Regarding claim 20, Dietmar discloses a format device of a rod making machine of the tobacco processing industry, in particular continuous (Abstract).  The device comprises a garniture device (Fig. 1, formatting device 10), comprising: a filling material receiving section ; a rod diameter setting section (Fig. 4b., cover strip body 32); a rod stabilizing section (Fig. 3, format unit 34); a garniture belt (Fig. 4b., format strip 38) for forming the continuous rod thereon; a garniture channel (Fig. 4b., conveying channel 37) configured for driving the garniture belt therein; guiding bars (¶11, ¶12) configured for guiding the garniture belt; at least one driving element (Fig. 3, motors 42,44) for changing positions of the guiding bars in a horizontal direction to adjust a width of the garniture channel (¶39-40); driving the garniture belt in the garniture channel; forming the continuous rod on the garniture belt; and adjusting a resistance of motion of the garniture belt by adjusting the width of the garniture channel (Claim 12, ¶8, ¶22, ¶40).  

    PNG
    media_image1.png
    372
    634
    media_image1.png
    Greyscale

Regarding claim 21, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar further discloses wherein the garniture belt motion resistance adjusting step, comprises: reducing the resistance of motion of the garniture belt in the filling material receiving section; and reducing the resistance of motion of the garniture belt in the rod stabilizing section (¶39-¶40).  
Regarding claim 23, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar further discloses comprising measuring a stress of the garniture belt and adjusting the resistance of motion of the garniture belt when the measured stress exceeds an expected stress threshold (¶8 and ¶15).  Measuring and adjusting for temperature is considered to be measuring stress as increased temperature is an indication of increased frictional stresses.  
Regarding claim 27, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar further discloses further comprising setting the positions of the guiding bars for guiding the garniture belt in the filling material receiving section so that the guiding bars are convergent in the direction of movement of the garniture belt (Claims 1-2 and 6, ¶2).  
Regarding claim 28, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar further discloses further comprising setting the positions of the guiding bars for guiding the garniture belt in the filling material receiving section so that the guiding bars are in parallel with respect to each other (see annotated Fig. 4a).  

    PNG
    media_image2.png
    288
    488
    media_image2.png
    Greyscale

Regarding claim 29, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar further discloses further comprising setting the positions of the guiding bars for guiding the garniture belt in the rod stabilizing section so that the guiding bars are divergent in the direction of movement of the garniture belt.  Figs. 1-2 show the format units and cover strips.  These are of varying lengths.  The specification of the application defines that the guiding bars being divergent means that they are different lengths.
Regarding claim 31, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar further discloses wherein the filling material is a filtering material (¶2).  
Regarding claim 32, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar further discloses wherein the filling material has a form of segments (¶2).  
Regarding claim 33, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar further discloses wherein the filling material has a form of segments and of a loose material 
Regarding claim 34, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar further discloses wherein the filling material is a tobacco material (¶2).  
Regarding claim 35, Dietmar discloses a format device of a rod making machine of the tobacco processing industry, in particular continuous (Abstract).  The device comprises a garniture device (Fig. 1, formatting device 10),  for a tobacco industry machine for manufacturing rods from a continuous rod comprising: a. a filling material receiving section (See annotated Fig. 3 above, ¶34); b. a rod diameter setting section (Fig. 4b., cover strip body 32); 5Preliminary AmendmentPage 6Serial Number: 16/490,532c. a rod stabilizing section (Fig. 3, format unit 34); d. a garniture belt (Fig. 4b., format strip 38) for forming the continuous rod thereon; e. a garniture channel (Fig. 4b., conveying channel 37) configured for driving the garniture belt therein; f. guiding bars (¶11, ¶12) configured for guiding the garniture belt; and g. at least one driving element (Fig. 3, motor 42, 44, ¶8, ¶39) for changing positions of the guiding bars in a horizontal direction to adjust a width of the garniture channel.  
Regarding claim 36, Dietmar discloses the device of claim 35 as discussed above, Dietmar further discloses wherein the driving element is a mechanical device.  (¶8, ¶12, ¶39 a motor is considered to be a mechanical device)
Regarding claim 39, Dietmar discloses a format device of a rod making machine of the tobacco processing industry, in particular continuous (Abstract).  The device a garniture device (Fig. 1, formatting device 10), comprising a filling material receiving section (See annotated Fig. 3 above, ¶34); a rod diameter setting section (Fig. 4b., cover strip body 32); a rod stabilizing section (Fig. 3, format unit 34); a garniture belt (Fig. 4b., format strip 38) for forming the continuous rod thereon; a garniture channel (Fig. 4b., conveying channel 37) configured for driving the garniture belt therein; guiding bars (¶11, ¶12) configured for guiding the garniture belt; and at least one driving element (Fig. 3 motors 42,44, ¶8)  for changing positions of the guiding bars in a horizontal direction to adjust a width of the garniture channel;  b. at least one feeding unit for feeding a filling material onto a wrapper which is transported on the garniture belt (¶38); c. a glue feeding unit for feeding glue on the edge of the wrapper (¶35, ¶38); and d. a cutting head for cutting the continuous rod into rods (¶40, slitter machine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 24-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dietmar.
Regarding claim 22, Dietmar discloses the method of claim 21 as discussed above.  Dietmar does not explicitly disclose wherein: a. the reducing the resistance of motion of the garniture belt in the filling material receiving section step comprises adjusting positions of guiding bars in a horizontal direction so that a width of the garniture channel in the filling material receiving section is greater than a width of the garniture channel in the rod diameter setting section; and b. the reducing the resistance of motion of the garniture belt in the rod stabilizing section step comprises adjusting positions of guiding bars in the horizontal direction to increase the width of the garniture channel in the rod stabilizing section as compared to the width of the garniture channel in the rod diameter setting section.
Dietmar teaches adjusting the positions of the format units (¶40).  Dietmar teaches several parameters including diameter and temperature are used to set the position of the format units.  In Fig. 4a the cover strip body is shown in the horizontal orientation.  
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dietmar to encompass adjusting the guiding bars in the horizontal direction to increase the width of the garniture channel.  A person of ordinary skill in the art desiring to control the parameters of width, diameter, stress, and temperature would adjust the settings in multiple directions.
Regarding claim 24, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar does not explicitly disclose measuring a length of the manufactured rod and comparing against a pre-determined acceptable length range (Claim 7, ¶15).  
Dietmar teaches setting the format units to a predetermined diameter (¶15).  Dietmar further teaches that the formatting device is equipped with a measuring device for measuring 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dietmar to measure the length of the manufactured rod and compare it against a pre-determined acceptable length.  A person of ordinary skill in the art desiring to control set parameter and then ensure proper quality specification would include a measuring device to ensure proper shape.  
Regarding claim 25, Dietmar discloses the method according to claim 24, as discussed above.  Dietmar does not explicitly disclose rejecting the rods having a length not within the acceptable length range, assigning a rejection level, and comparing the assigned rejection level against a pre-determined acceptable rejection level.  
Dietmar teaches measuring the rods via means of a sensor (¶37).  Dietmar teaches that after the strand has passed through the process the shape of the strand is detected prior to its further processing.  In the paragraphs that follow, processes describing heating, wrapping, and gluing are detailed.  Therefore, it is implied that there is a rejection of product in ¶37 prior to advancing to the wrapping and gluing in ¶38.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dietmar to reject rods not meeting the specification.  A person of ordinary skill in the art desiring to minimize and/or avoid final product rejection would reject in-process strands when a sensor 
Regarding claim 26, Dietmar discloses the method according to claim 25, as discussed above.  Dietmar does not explicitly disclose further comprising adjusting the resistance of motion of 4Preliminary Amendmentthe garniture belt when the rejection level exceeds a pre-determined acceptable rejection level.  
Dietmar teaches adjusting the resistance of motion of the garniture belt based on temperature (¶8 and ¶15).  Dietmar also teaches that is an opportunity to select if a strand is forwarded in the processing depending on certain parameters ¶37.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dietmar to adjust the resistance of motion when the rejection level exceeds a pre-determined acceptable rejection level.  Dietmar teaches adjustment of the garniture belt based on processing factors such as temperature.  Dietmar also teaches not forwarding product based on length and diameter.  A person of ordinary skill in the art would make adjustments to the resistance of motion of the garniture belt based on any number of inputs including the number of rejects as sensed by the sensor ¶37.  This would minimize or avoid final product waste.  
Regarding claim 30, Dietmar discloses the method according to claim 20, as discussed above.  Dietmar does not explicitly disclose further comprising setting the positions of the guiding bars for guiding the garniture belt in the rod stabilizing section so that the guiding bars are in parallel with respect to each other.  
Dietmar teaches guiding bars that are parallel to each other in the filling material section.  Dietmar teaches that guiding bars are in both the filling material section and the rod stabilizing section.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dietmar to have parallel guiding bars in the rod stabilizing section.  A person of ordinary skill who has already been taught that the bars should be parallel vis-à-vis annotated Fig. 4 above would arrange the guiding bars in the rod stabilizing section parallel as well.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Dietmar as applied to claim 35 above, and further in view of US Patent No. 4889143-A (hereinafter Pryor).
Regarding claim 37, Dietmar discloses the device of claim 35 as described above.  Dietmar does not explicitly disclose further comprising a tensile stress sensor disposed on the roll for detecting stress of the garniture belt.  
Pryor teaches cigarette rods and filters made from sheet-like materials.  Pryor teaches the use of a tensile tester (¶3).  Dietmar teaches adjusting the guiding bars in response to temperature sensors (¶8 and ¶15).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dietmar and Pryor to include a tensile stress sensor.  A person of ordinary skill who is adjusting the process in response to temperature and other stressor would optionally include a tensile tester and then use this sensor to adjust the process.  
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Dietmar as applied to claim 35 above, and further in view of US Patent No. 3563249-A (hereinafter Geyer).
Regarding claim 38, Dietmar discloses the device of claim 35 as described above.  Dietmar does not explicitly disclose further comprising an inlet roll disposed at a first end of the filling material receiving section for guiding the garniture belt, an outlet roll disposed at a second end of the stabilizing section along the garniture channel, and a driving wheel for driving the garniture belt from the inlet roll towards the outlet roll.  
Geyer teaches a method for continuously manufacturing a strand of shredded tobacco.  There is a tobacco feeding arrangement with multiple inlet and outlet rolls and wheels (Claim 3, Figs. 3-4, suction wheel 39, wheel 40, toothed wheel 5, stripping roll 6, roller 5). There is also a belt 8 with an inlet 14.  These elements are driven by turning the suction wheel and through pneumatic supply of tobacco to the system (Col. 5, lines 66-72). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dietmar and Geyer to include inlet and outlet rolls driving by a wheel.  A person of ordinary skill desiring to convey tobacco material would use wheels as taught in Geyer and combine it with the garniture process of Dietmar.  Doing so would both convey the tobacco and properly size the tobacco rods.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747